                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:18-cv-00673-RJC-DCK

HYDE PARK STORAGE SUITES, INC., )
HPSSMC, LLC, HYDE PARK III, HYDE)
PARK STORAGE SUITES DAYTONA,    )
LLC, THE KEVIN P. MAHL REVOCABLE)
TRUST, THE KEVIN AND MICHELLE   )
MAHL REVOCABLE TRUST, KEVIN     )
MAHL, and MICHELLE MAHL,        )
                                )
         Plaintiffs,            )                               ORDER
                                )
           v.                   )
                                )
CROWN PARK STORAGE SUITES, LLC, )
RICHARD A. LOMAN, and JOHN DOES )
1-100,                          )
                                )
         Defendants.            )

      THIS MATTER comes before the Court on Defendants’ Motion to Dismiss or

in the Alternative Transfer Venue, (Doc. No. 5); the Magistrate Judge’s Memorandum

and Recommendation (“M&R”), (Doc. No. 13); Plaintiffs’ Objections to the M&R, (Doc.

No. 14); and Defendants’ Reply to Plaintiffs’ Objections, (Doc. No. 15).

I.    BACKGROUND

      Plaintiffs Hyde Park Storage Suites, Inc., HPSSMC, LLC, Hyde Park III, Hyde

Park Storage Suites Daytona, LLC (collectively, “Hyde Park companies”), the Kevin

P. Mahl Revocable Trust, the Kevin and Michelle Mahl Revocable Trust, Kevin Mahl,

and Michelle Mahl (collectively with Hyde Park, “Plaintiffs”) initiated this action with

the filing of a Complaint on December 21, 2018. (Doc. No. 1.)

      Kevin and Michelle Mahl, residents of North Carolina, control the Hyde Park
companies. (Doc. No. 1, ¶ 10.) The Complaint alleges that the Hyde Park companies

offer and lease highly distinctive luxury condominiums with a common and

distinctive trade dress. (Doc. No. 1, ¶ 1.) The distinctive features constituting the

Hyde Park companies’ trade dress include the packaging of condominium units as a

wall surrounding a common community area, the inward-facing doors of the units

that can only be accessed after passing through a gated facility entrance, and fortress-

like towers on each side of the entrance. (Doc. No. 1, ¶ 3.) The Hyde Park companies

have locations in Cornelius, North Carolina and Daytona Beach, Florida. (Doc. No.

1, ¶ 9.)

       Defendant Crown Park Storage Suites, LLC (“Crown Park”) is a Florida

limited liability company. (Doc. No. 1, ¶ 15.) Defendant Richard A. Loman (“Loman”)

is a resident of Florida, (Doc. No. 5-2, ¶ 3), and is the owner of Crown Park, (Doc. No.

1, ¶ 16).

       Plaintiffs allege that Loman, a former tenant of the Hyde Park facility in

Daytona Beach, Florida, has devised a scheme to “knock off and trade off of” Plaintiffs’

trade dress and reputation. (Doc. No. 1, ¶¶ 6, 44.) Specifically, Plaintiffs allege that

Defendants are planning to build or otherwise develop a facility of luxury custom

garage condominiums that infringes on Plaintiffs’ trade dress and other intellectual

property rights. (Doc. No. 1, ¶ 17.) The planned Crown Park facility will be located

less than one mile from the Hyde Park facility in Daytona Beach, Florida. (Doc. No.

1, ¶ 7.) Plaintiffs allege that Loman has been handing out business cards inside the

Hyde Park Daytona Beach facility to other Hyde Park tenants, bringing prospective



                                           2
Crown Park customers onto the Hyde Park Daytona Beach premises to use the inside

of the facility to show prospective customers what Crown Park will offer, and

approaching existing tenants at the Hyde Park Daytona Beach facility and soliciting

them to move to Crown Park upon expiration of their lease. (Doc. No. 1, ¶ 47.) In

addition, Plaintiffs allege that Loman, in breach of his Lease Agreement for a unit at

the Hyde Park Daytona Beach facility, put Crown Park signage on his vehicle and

then took pictures of the vehicle on the Hyde Park Daytona Beach premises to use as

part of his promotional campaign for Crown Park. (Doc. No. 1, ¶¶ 48, 81.) Plaintiffs

contend that the Crown Park facility will dilute Plaintiffs’ trade dress and cause a

likelihood of confusion. (Doc. No. 1, ¶¶ 51–52.)

       Based on the foregoing allegations, Plaintiffs assert claims for (1) trade dress

infringement, unfair competition, and false designation of origin under the Lanham

Act, (Doc. No. 1, at 24); (2) trade dress dilution under the Lanham Act, (Doc. No. 1, at

26); (3) unfair or deceptive trade practices under the Florida Deceptive and Unfair

Trade Practices Act, (Doc. No. 1, at 27); (4) breach of the Lease Agreement, (Doc. No.

1, at 28); (5) conversion, (Doc. No. 1, at 29); and (6) tortious interference with business

relations, (Doc. No. 1, at 29).

       Defendants filed the Motion to Dismiss or in the Alternative Transfer Venue

on February 11, 2019, contending that the Court lacks personal jurisdiction over

Defendants. (Doc. No. 5.) In support thereof, Defendants filed an affidavit of Loman

in which Loman avers that he is a Florida resident, he works and conducts all of his

business matters in Florida, he has never lived in North Carolina, he has never



                                            3
conducted any business in North Carolina, he has never otherwise availed himself of

the privilege of conducting activities in North Carolina, and all business of Crown

Park is conducted in Florida. (Doc. No. 5-2.) In the alternative, Defendants request

that the Court transfer this case to the Middle District of Florida.

      In opposition to Defendants’ motion, Plaintiffs filed affidavits of Kevin Mahl

and Matthew Hewlett (“Hewlett”). Kevin Mahl avers that Plaintiffs transact all of

their business from Cornelius, North Carolina, the luxury condominium unit concept

Plaintiffs developed targets and has had vast appeal to the NASCAR community and

NASCAR and the teams that compete in the series are almost entirely based in North

Carolina, and the Hyde Park Daytona Beach facility has owners and lessors from

Florida, North Carolina, Massachusetts, Texas, Iowa, Minnesota, North Dakota,

Virginia, Missouri, and Ontario, Canada. (Doc. No. 8-17.)

      According to Hewlett’s affidavit, Plaintiffs hired Hewlett, a private

investigator, and his company to investigate Crown Park and Loman to obtain details

pertaining to Crown Park’s building layout, storage unit pricing, financing options,

and any literature or other promotional material available to prospective customers.

(Doc. No. 8-2, ¶ 7.) The investigation occurred from November 8, 2018 through

December 7, 2018. (Doc. No. 8-2, ¶ 8.) Hewlett’s affidavit sets forth the following

communications between Loman and Hewlett:

            On November 13, 2018, Hewlett called Crown Park from his North
             Carolina phone number. (Doc. No. 8-2, ¶ 10.) Loman answered
             Hewlett’s call, and Hewlett explained to Loman that he was looking for
             storage units for his father’s forty-foot RV and they would like to store
             it in the Daytona Beach, Florida area. (Doc. No. 8-2, ¶ 10.) Loman
             advised Hewlett that he could purchase or lease a unit in Crown Park’s

                                           4
           facility. (Doc. No. 8-2, ¶ 11.) Loman offered to mail Hewlett a Crown
           Park information packet, and Hewlett gave Loman a North Carolina
           mailing address. (Doc. No. 8-2, ¶ 12.) Later that day, Loman called
           Hewlett to make sure that Hewlett was seriously considering a unit
           because his assistant discovered that the address Hewlett provided was
           for a storage facility. (Doc. No. 8-2, ¶ 13.)

          On November 20, 2018, Hewlett called Loman because he had not
           received the information packet. (Doc. No. 8-2, ¶ 14.) Loman advised
           Hewlett that it was mailed, and Hewlett received the information packet
           later that day. (Doc. No. 8-2, ¶¶ 14–15.) Hewlett then called Loman
           and requested that Loman email him the information packet, which
           Loman did that same day. (Doc. No. 8-2, ¶¶ 16–17.)

          On December 4, 2018, Hewlett called Loman and informed Loman that
           he was considering leasing or purchasing a Crown Park unit and wanted
           additional details. (Doc. No. 8-2, ¶ 19.) Loman provided Hewlett with
           detailed information regarding broker, escrow, and financing options.
           (Doc. No. 8-2, ¶ 19.) Also, Loman went into detail about how the Crown
           Park idea developed and his experiences with Hyde Park, indicating
           that he got the idea from two gentlemen in Charlotte, North Carolina
           who had opened Hyde Park. (Doc. No. 8-2, ¶ 19.) After the phone call,
           Loman texted Hewlett asking him to provide legal names and an email
           address so that Loman could send draft agreements to him. (Doc. No. 8-
           2, ¶ 21.)

          On December 5, 2018, Loman texted and called Hewlett requesting his
           address for the Crown Park unit deed. (Doc. No. 8-2, ¶ 23.) Loman then
           emailed a reservation agreement and an escrow agreement to Hewlett
           that contained Hewlett’s North Carolina address. (Doc. No. 8-2, ¶ 26.)
           The email requested that Hewlett review, sign, and send the agreements
           back to Loman. (Doc. No. 8-2, ¶ 26.) That same day, Loman emailed a
           second reservation agreement to Hewlett that contained Hewlett’s
           North Carolina address. (Doc. No. 8-2, ¶ 27.)

          On December 6, 2018, Hewlett emailed Loman requesting that Loman
           send him a lease reservation document for a Crown Park unit. (Doc. No.
           8-2, ¶ 28.) In response, Loman sent Hewlett the lease reservation
           document on December 7, 2018, which contained Hewlett’s North
           Carolina address. (Doc. No. 8-2, ¶ 29.)

     In the M&R, the Magistrate Judge concluded that Plaintiffs failed to show that

the Court had personal jurisdiction over Defendants and recommended that the

                                        5
Court grant Defendants’ motion to dismiss. (Doc. No. 13, at 12–13.) The Magistrate

Judge alternatively recommended that the Court transfer this case to the Middle

District of Florida. (Doc. No. 13, at 15.)

II.   STANDARD OF REVIEW

      A district court may assign dispositive pretrial matters to a magistrate judge

for “proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The

Federal Magistrate Act provides that a district court “shall make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” Id. at § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983).

      “When personal jurisdiction is properly challenged under Rule 12(b)(2), the

jurisdictional question is to be resolved by the judge, with the burden on the plaintiff

ultimately to prove grounds for jurisdiction by a preponderance of the evidence.”

Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir.

2003). However, when “the district court decides jurisdiction on the motion papers

alone, the plaintiff need only make a prima facie showing of a sufficient jurisdictional

basis to prevail.” Perdue Foods LLC v. BRF S.A., 814 F.3d 185, 188 (4th Cir. 2016)

(quotation marks omitted). “When determining whether a plaintiff has made the

requisite prima facie showing, the court must take the allegations and available

evidence relating to personal jurisdiction in the light most favorable to the plaintiff.”

Grayson v. Anderson, 816 F.3d 262, 268 (4th Cir. 2016).




                                             6
III.   DISCUSSION

       Plaintiffs object to the M&R on two primary grounds: (1) the M&R improperly

disregards Plaintiffs’ evidence of Defendants’ contacts with Plaintiffs’ private

investigator, and (2) the M&R improperly holds Plaintiffs to a preponderance of the

evidence standard and makes several analytical errors thereunder.1 (Doc. No. 14, at

3–4.) The Court agrees that the M&R improperly holds Plaintiffs to a preponderance

of the evidence standard; however, viewing all the evidence in the light most

favorable to Plaintiffs—including evidence of Defendants’ contacts with Plaintiffs’

private investigator—the Court concludes that Plaintiffs have failed to make the

necessary prima facie showing of personal jurisdiction.

       A district court may properly assert personal jurisdiction over a nonresident

defendant only if (1) jurisdiction is authorized by the long-arm statute of the state in

which the district court sits, and (2) assertion of that jurisdiction is consistent with

constitutional due process. Universal Leather, LLC v. Koro Ar, S.A., 773 F.3d 553,

558 (4th Cir. 2014).    “North Carolina’s longarm statute is construed to extend

jurisdiction over nonresident defendants to the full extent permitted by the Due

Process Clause.” Christian Sci. Bd. of Dirs. of the First Church of Christ, Scientist v.

Nolan, 259 F.3d 209, 215 (4th Cir. 2001). Thus, the two-prong test collapses into a

single inquiry as to whether the exercise of jurisdiction over a defendant is consistent

with due process. Id.



1 As the Court concludes it lacks personal jurisdiction over Defendants, it need not
consider Plaintiffs’ objection to the M&R’s analysis of Defendants’ alternative request
that the case be transferred to the Middle District of Florida.
                                           7
       “A court’s exercise of jurisdiction over a nonresident defendant comports with

due process if the defendant has ‘minimum contacts’ with the forum, such that to

require the defendant to defend its interests in that state ‘does not offend traditional

notions of fair play and substantial justice.’” Carefirst of Md., Inc., 334 F.3d at 397

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). There are two types

of personal jurisdiction: general and specific.     Sneha Media & Entm’t, LLC v.

Associated Broad. Co. P, 911 F.3d 192, 198 (4th Cir. 2018). Here, only specific

jurisdiction is at issue.

       Specific jurisdiction exists when “the defendant purposely established

minimum contacts in the forum state such that it should reasonably anticipate being

haled into court there on a claim arising out of those contacts[.]” Id. “The inquiry

whether a forum State may assert specific jurisdiction over a nonresident defendant

focuses on the relationship among the defendant, the forum, and the litigation.”

Walden v. Fiore, 571 U.S. 277, 283–84 (2014) (quotation marks omitted). In order to

establish specific jurisdiction over a nonresident defendant, a plaintiff must show (1)

defendant purposefully availed itself of the privilege of conducting activities in the

forum state; (2) plaintiff’s claims arise out of those activities directed at the forum

state; and (3) the exercise of personal jurisdiction would be constitutionally

reasonable. Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 278 (4th Cir.

2009). “The purposeful availment inquiry is grounded on the traditional due process

concept of minimum contacts, which itself is based on the premise that a [defendant]

that enjoys the privilege of conducting business within a state bears the reciprocal



                                           8
obligation of answering to legal proceedings there.” Universal Leather, LLC, 773

F.3d at 559 (quotation marks omitted). The Fourth Circuit has developed several

nonexclusive factors to be considered in determining whether a defendant has

purposefully availed itself of the privilege of conducting activities in the forum state:

      (1) whether the defendant maintained offices or agents in the State; (2)
      whether the defendant maintained property in the State; (3) whether
      the defendant reached into the State to solicit or initiate business; (4)
      whether the defendant deliberately engaged in significant or long-term
      business activities in the State; (5) whether a choice of law clause selects
      the law of the State; (6) whether the defendant made in-person contact
      with a resident of the State regarding the business relationship; (7)
      whether the relevant contracts required performance of duties in the
      State; and (8) the nature, quality, and extent of the parties’
      communications about the business being transacted.

Sneha Media & Entm’t, LLC, 911 F.3d at 198–99.

      Here, Plaintiffs argue that they have established a prima facie case of

jurisdiction because the evidence shows that “Defendants reached out beyond Florida

and physically entered the State of North Carolina” to “deliberately exploit[] a market

in the forum state, i.e., the NASCAR community.” (Doc. No. 14, at 11.) In so arguing,

Plaintiffs rely on the communications between Loman and Hewlett.                     These

communications, however, are insufficient to establish that Defendants purposefully

availed themselves of the privilege of doing business in North Carolina. Loman and

Hewlett exchanged approximately six emails, one mailing, three text messages, and

six phone calls. Defendants do not maintain offices or agents in North Carolina,

Defendants do not maintain property in North Carolina, the record does not reflect

that Defendants have any ongoing business activity in North Carolina, and the record

does not reflect that Defendants had any in-person contact with Plaintiffs or their

                                           9
agents in North Carolina.      See Consulting Eng’rs Corp., 561 F.3d at 279–80

(concluding that four phone conversations and twenty-four emails between plaintiff

and defendant were insufficient to support personal jurisdiction where defendant did

not have offices or employees in the state, did not own property in the state, had no

ongoing business activity in the state, and did not have any in-person contact with

plaintiff in the state); see also Perdue, 814 F.3d at 189 (concluding that the Maryland

district court did not have personal jurisdiction over defendant in a breach of contract

case where defendant maintained no agents in Maryland, owned no property in

Maryland, did not initiate the negotiations that led to the agreement, did not travel

to Maryland in connection with the agreement, and conducted no business in

Maryland, notwithstanding that defendant entered into an agreement with a

company headquartered in Maryland, plaintiff sent purchase orders to defendant

from Maryland, and defendant sent invoices to plaintiff in Maryland). Simply put,

Defendants’ contacts do not support the conclusion that Defendants purposefully

availed themselves of the privilege of doing business in North Carolina such that they

should reasonably anticipate being haled into a North Carolina court. Therefore, the

Court concludes that it lacks personal jurisdiction over Defendants.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.     The Magistrate Judge’s M&R, (Doc. No. 13), is ADOPTED in part;

      2.     Defendants’ Motion to Dismiss or in the Alternative Transfer Venue,

             (Doc. No. 5), is GRANTED; and



                                          10
3.   The Clerk of Court is directed to close this case.




                   Signed: September 27, 2019




                                    11
